Order entered May 21, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00294-CV

                  IN RE MICHEAL GEROD MCGREGOR, Relator

              Original Proceeding from the 194th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. F99-22740-I

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE